Title: From George Washington to Jonathan Trumbull, Sr., 19 December 1780
From: Washington, George
To: Trumbull, Jonathan, Sr.


                        
                            Dear Sir
                            Head Quarters New Windsor 19th Decr 1780
                        
                        I have this morning received Your Excellency’s favor of the 15th: I have likewise had information from New
                            York, that the enemy were preparing to make a move of some kind, but all my intelligences suppose that it will be a further
                            detachment to the southward—Indeed, the situation of their affairs in that quarter seem to require a reinforcement. Should
                            they however turn their views towards the Western parts of your State, I shall throw in as much Continental force as can
                            be spared, consistent with the safety of these posts, to aid the Militia.
                        The scarcity of provisions, (especially of Flour of which we were sometimes without and frequently upon half
                            and quarter allowance) and the miserable condition which most of the Levies were in for want of Cloathing, have obliged me
                            already to discharge the greater part of them, and your Excellency must know that the terms of service of the whole will
                            expire the last of this month. We shall then be reduced to the bare Garrison of West point and its dependencies, and the
                            number of Men requisite to cover our communication, from the Southward, thro’ Jersey. Thus Your Excellency must perceive,
                            that should the Enemy move out while this River continues open, it will be in my power to afford but very little
                            assistance, without putting these valuable posts to a most imminent Risque.
                        The principal inducement with me in wishing to have Sheldons Regiment cantonned in the neighbourhood of
                            Colchester was, that they might be at hand, should such an event, as you now apprehend, take place.
                        Should I hear that the enemy have embarked, I shall communicate the intelligence to Your Excellency, that you
                            may as soon as possible get rid of the inconvenience and expence of the Militia. I have the honor to be with very great
                            Respect Your Excellency’s Most obt Servt
                        
                            Go: Washington
                        
                    